FILED
                             NOT FOR PUBLICATION                            NOV 02 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DENNIS MICHAEL GIECK,                            No. 10-55168

               Plaintiff - Appellant,            D.C. No. 3:05-cv-01974-H-RBB

  v.
                                                 MEMORANDUM *
MARTIN EARLE LEVIN, M.D.; AN
MINH NGUYEN, M.D.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Southern District of California
                     Marilyn L. Huff, District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Dennis Michael Gieck, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004), and we affirm.

      The district court properly granted summary judgment because Gieck failed

to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent in treating his cervical condition and skin infections. See

id. at 1057-58 (a prison official acts with deliberate indifference only if he or she

knows of and disregards an excessive risk to the prisoner’s health and safety, and

negligence or a difference of medical opinion are insufficient to establish

deliberate indifference).

      Gieck’s remaining contentions are unpersuasive.

      We grant Gieck’s request, filed August 5, 2010, for the court to refer to the

Reply Brief from his previous appeal.

      AFFIRMED.




                                           2                                     10-55168